DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title of the invention should be amended so that it is consistent with the claimed invention.  It is suggested that the title of the invention be changed to “DEVICE FOR CUTTING A GRIPPING NOTCH IN A PACKAGING OF PRODUCTS”.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/496,272.
Review of References Cited in Earlier Applications
The prior art references cited in the earlier application 16/496,272 have been considered and reviewed by the examiner.  No separate citation of the same prior art need be made in this application.  See MPEP 2001.06(b) which reads in part:
If the application under examination is identi-fied as a continuation, divisional, or continuation-in-part of an earlier application, the examiner will consider the prior art cited in the earlier applica-tion.  See MPEP § 609.  The examiner must indicate in the first Office action whether the prior art in a related earlier application has been reviewed.  Accord-ingly, no separate citation of the same prior art need be made in the later application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “actuator” for moving the cutting element (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because the reference to claim numbers in the written description is improper; the written description must be complete in and of itself, and not incorporate by reference the subject matter of a claim or claims.  Applicant’s attention is directed to paragraph [0019].  Appropriate correction is required.
The disclosure is objected to because in paragraph [0049], the recitation “means of sensors, schematized in FIG. 22” should perhaps be changed to --means of sensors 22-- as there is no figure 22 in the application.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corban (US 3816017).
Regarding claim 1, the Corban reference discloses a device (figs. 2 and 3) to produce a notch in a packaging (col. 2, lines 13 and 14, “units 20 of arrays of articles 22 are packaged in shrink film”) comprising: 
a straddle frame (frame 30 including supports 29, longitudinal members 31 and transverse members 32); 
a conveyor belt (conveyor 10) carrying said packaging (20) under said straddle frame (30) completely wrapped in said extendable film (co. 2, lines 13 and 14); and 
a vertical cutting element (cutting head 40) carried by said straddle frame (30) and movable to be lifting and lowering in engagement with respect to the packaging by an actuator (cylinder 34) (col. 2, lines 23-27), wherein said vertical cutting element is a blade (cutting knife 53), which causes one notch (aperture 9) on an upper surface of the packaging (col. 3, lines 6-14), said notch being configured to create a gripping point of the packaging for a user (the aperture 9 as formed is fully capable of being a gripping point of the packaging for a user).
The recitation “for a wrapping machine configured to produce a gripping notch in a packaging of products wherein said packaging is obtained with an extendable plastic film by causing the extendable film to be wrapped around the products with a single coil or crossed coils” is merely a statement of intended use of the claimed device.  The wrapping machine is not a required part of the claimed subject matter but merely a machine with which the device can be used.  Also, the manner of wrapping the products is immaterial to the patentability of the claimed device.  The how the packaging is wrapped is related to the method of wrapping the products which is not required by the claimed device.
Regarding claim 2, the Corban reference discloses the device according to claim 1, wherein said straddle frame (30) is equipped with sensors (microswitches), which detect a position of the packaging (20) that is underlying with respect to said blade (40, 53) (col. 2, lines 29-32).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker (US ‘326) teaches forming finger holes (31) in a packaging of wrapped products.  The holes (31) may be formed before or after wrapping of the products.
Copping (US ‘991) teaches finger holes (39, 40) formed in a packaging of wrapped products which are made by a forming device (41) in the form of a cutter or punch.
Reid (US ‘060) teaches a conveyor with adjustable flight bars to accommodate different lengths of packages.
Morgese et al. (US ‘525) teaches a slit forming device (33, 34) form making gripping openings in a packaging of wrapped products. 
Tabur (US ‘066) teaches a vertically moving punch (43) for cutting an opening (10) in a package.  An actuator (56) for moving the punch is supported on a frame (44).  A detector (97) in the form of a photo-electric cell (97) is used to detect the front end of a package being moved below the frame by a conveyor.
Hoehn (US ‘313) teaches a vertically movable blade (20) moved by an actuator (60) supported on a frame (40).  Packages are moved below the blade by a conveyor (30).
Granbakken et al. (US ‘331) teaches a vertically movable unit (16) including a cutting device (35) mounted on a plate (23) moved by an actuator (38) supported a frame (2).
Copping et al. (US ‘540) teaches finger holes (127, 128) formed in a packaging of wrapped products which are made by a vertically movable punch (126).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        17 November 2022